Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022, has been entered.  Claims 22 and 26-34 are pending and have been examined on the merits below.

 Response to Arguments
Applicant's arguments filed with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive. Applicant argues the claims present an improvement in another technical field. The asserted improved solution for allocating products among distribution centers, while offering an improved business process, is not a technical improvement.  There is not an improvement to any technology or to any computer.
In response to Applicant’s assertion that the claims use the judicial exception in a meaningful way as they limit the use to the practical application of providing reserve ratio of a product in a first level distribution center to efficiently reserve inventory at a high-level distribution center in a two-echelon inventory allocation system, Examiner points out that the analysis of whether a claim adds meaningful limitations beyond generally linking the exception to particular technological environment is based on additional elements of the claim that provide an inventive concept.  Here, the additional elements of the claim, the computer elements, taken alone or in combination with the abstract idea do not provide an inventive concept as they merely function to carry out the abstract idea on a computer.  Further, the claimed computer elements perform functions that are recognized as well-understood, routine and conventional.  Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). See MPEP 2106.05(d) II.

Response to Amendments
New rejections under 35 USC 112 have been introduced in response to Applicant’s amendments to the claims.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 22 and 26-34 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to one of the four statutory categories of invention. The preamble of claims 22 and 26-34 indicate the claims are directed to a regional reserve stock engine.  Claim(s) 22 and 26-34 is/are directed to an engine and understood to be a processor.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.

As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes and mathematical concepts.  More specifically, the steps of 
average cancellation rate if the customer gives up the purchase due to a longer delivery time;  is a mental process that can be practically performed in the mind or by a human using pen and paper and further is certain methods of organizing human activity, specifically, commercial interactions.

Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  In claim 22, a vendor lead time (VLT) forecast system, a demand forecast system, an inventory database device, a product database device; and an inventory allocation computing device configured to be in communication with, via a network, the vendor lead time (VLT) forecast system, the demand forecast system, the inventory database device, and the product database device, wherein the inventory allocation computing device comprises a data retriever, an RDC reserve ratio module, and an allocation module; amount to using computer as a tool to perform the abstract idea which does not integrate the abstract idea into a practical application.
Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.  When considered individually the claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense.  

The dependent claims further limit the abstract idea and recite additional elements that do not integrate the abstract idea into a practical application.  Specifically, claims 26-31 further limit the optimization of the RDC inventory reserve ratio in claim 22 and are directed to mathematical formulas or equations which are abstract.  Claims 32-34 further limit the demand forecast and time period of claim 22 and do not add additional elements to integrate the abstract idea into a practical application.

Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.


Claim Rejections – 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the demands" in second limitation.  There is insufficient antecedent basis for this limitation in the claim.  The forth limitation is reproduced below with each instance of insufficient antecedent basis in bold: a product database device configured to provide the information about the sale loss ratio incurred for the product when using the direct fulfillment from the RDC to the customers covered by the FDCs and the information about the average cancellation rate if the customer gives up the purchase due to a longer delivery time.
Claim 1, in the sixth limitation, recites “a product” in the third line. If the fourth limitation is corrected, this recitation of a product will be problematic. Also, in the sixth limitation, there is no antecedent basis for “the data retriever” in line 1, “the current time” in line 4, “the expediting transportation cost” in line 6, “the stockout cost” in line 2 page 3, or “the RCD reserve ratio module” in line 3 page 3.  Examiner requests correction and clarification of claim 1.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683